In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00482-CR

ROBERT EUGENE GHERING, Appellant           §    On Appeal from the 432nd District
                                                Court
                                           §
                                                of Tarrant County (1552129D)
V.                                         §
                                                March 14, 2019
                                           §    Opinion by Justice Gabriel

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel